JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellants. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 8, 2007, be affirmed. The district court correctly held that “no cause of action against the EEOC exists for challenges to its processing of a claim.” Smith v. Casellas, 119 F.3d 33, 34 (D.C.Cir.1997) (per curiam). Moreover, appellants have set forth no basis for their claim that the EEOC regulations violate the Rehabilitation Act or the Americans with Disabilities Act, which in any event was not raised in district court. See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984). Also, to the extent appellants sought mandamus relief, appellants have not demonstrated that they have a clear and indisputable right to the extraordinary remedy of mandamus. See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1133, 99 L.Ed.2d 296 (1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.